Citation Nr: 0708373	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and February 2005 
rating decisions of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Peripheral neuropathy did not manifest to 10 degrees 
within a year from last exposure to herbicide, it was not 
present in service or for many years thereafter, and has been 
not shown to be related to the veteran's active duty.

2.  A May 2001 rating decision, in pertinent part, declined 
to reopen the veteran's service connection claim for PTSD on 
the basis that there was no confirmed diagnosis of PTSD; the 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

3.  Evidence received since the May 2001 decision does not 
raise a reasonable possibility of substantiating the service 
connection claim for PTSD.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service and may not be presumed to have been caused by 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A May 2001 rating decision declining to reopen a service 
connection claim for PTSD is final.  38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001, 2006).

3.  Evidence received since the May 2001 rating decision that 
declined to reopen a service connection claim PTSD is not new 
and material, and the veteran's service connection claim for 
such disability is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  In addition, where 
the veteran files a claim to reopen a previously denied 
service connection issue, the veteran must be supplied with 
notice of the evidence and information necessary to reopen 
the claim for service connection, the evidence and 
information necessary to establish entitlement to the 
underlying claim, and a description of the exact reasons for 
the previous denial of the claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the service connection claim for peripheral 
neuropathy, the veteran was provided with the notice required 
by the VCAA in letters dated in August 2003 and March 2005.  
Collectively, these letters informed the veteran to submit 
any pertinent evidence he has in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

With regard to the new and material claim for PTSD, VCAA 
letters were provided to the veteran in October 2004 and 
March 2005.  These letters set forth:  the evidence and 
information necessary to reopen the service connection claim 
for PTSD; the elements of the veteran's underlying service 
connection claim for PTSD; the appropriate standard for new 
and material evidence; and discussed the basis for the prior 
final 1996 denial for PTSD.  The Board notes that the basis 
for the most recent final denial for PTSD in May 2001 is the 
same as the denial in 1996.  Moreover, the veteran was 
informed of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Board finds 
that the veteran has been provided with the appropriate VCAA 
notice under the Kent ruling.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, service personnel records, and post-service medical 
records from the VA Medical Center in West Palm Beach, as 
well as private medical evidence from Dr. Aldana and Dr. 
Sindone.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  The record also reflects 
that the originating agency readjudicated the veteran's 
claims being decided herein following the provision of the 
required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the denial of the veteran's claim, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

I.  Service Connection Claim for Peripheral Neuropathy

The veteran contends that he is entitled to service 
connection for peripheral neuropathy; which he attributes to 
herbicide exposure in Vietnam.

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. § 
3.307(a)(6)(ii).  In this case, the veteran's DD-Form 214 
reflects that he had Vietnam service from December 14, 1966 
to August 25, 1967.  Thus, he is presumed to have been 
exposed to herbicides.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).  The regulation 
specifically requires acute or subacute peripheral neuropathy 
which is defined as "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of date of onset."  38 
C.F.R. § 3.309(e), Note 2.  Also, acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(6)(ii).  Furthermore, the last day on which a veteran 
is presumed to have been exposed to an herbicide agent shall 
be the last date on which he served in Vietnam.  38 C.F.R. § 
3.307(6)(iii).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Here, medical evidence of record confirms a current diagnosis 
of peripheral neuropathy of the lower extremities.  Giving 
the benefit of the doubt to the veteran, the Board will use 
the date of service discharge as the last date of herbicide 
exposure.  Notwithstanding, the evidence does not reflect 
that the veteran suffered from the type of peripheral 
neuropathy for which presumptive service connection due to 
exposure to Agent Orange is warranted.  Significantly, the 
evidence does not demonstrate that the veteran suffered from 
"transient peripheral neuropathy that appear[ed] within weeks 
or months of exposure to an herbicide agent and resolve[d] 
within two years of the date of onset."  In fact, evidence of 
the veteran's early peripheral neuropathy was not noted until 
2002.  Thus, the Board finds that service connection based on 
herbicide exposure cannot be presumed.  

Nevertheless, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

On review, the Board also finds that service connection on a 
direct basis is not warranted.  In this regard, there is no 
objective evidence of peripheral neuropathy in service.  The 
veteran's service medical records are negative for peripheral 
neuropathy.  Separation examination report noted the 
veteran's lower extremities, feet, and neurological system to 
be normal.  As indicated, the veteran was first diagnosed 
with peripheral neuropathy in August 2002, more than three 
decades post-service.  There is also no objective evidence 
linking the current peripheral neuropathy to service.  
Rather, the private medical evidence dated in May 2003 from 
Dr. Sindone reflects that the veteran's non service-connected 
back pain may be the cause of his peripheral neuropathy.  
Accordingly, service connection for peripheral neuropathy on 
a direct basis must be denied.

The Board recognizes the veteran's opinions to the effect 
that his peripheral neuropathy is related to his military 
service, however, his opinion as to medical matters, are 
without probative value because the evidence does not show 
that he possesses the medical expertise necessary to diagnose 
or determine the etiology of a medical disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's peripheral neuropathy was incurred in or 
is otherwise related to service (including exposure to 
herbicides).  As the preponderance of evidence is against the 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for peripheral 
neuropathy because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there is a current diagnosis of peripheral 
neuropathy, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
abnormal findings in service, the negative examination 
performed at separation from service, and the first 
suggestion of peripheral neuropathy many years after active 
duty, relating such disability to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2006).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. 5103A(a)(2).

II.  New and Material Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a May 2001 decision, the RO determined that new and 
material evidence had not been submitted sufficient to reopen 
a service connection claim for PTSD, and the veteran was 
notified of that decision in the same month.  The veteran did 
not file a timely appeal and that decision became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001, 2006).

Since the May 2001 rating decision is final, the veteran's 
service connection claim for PTSD may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of he claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  New evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

As the last final disallowance of the veteran's service 
connection claim for PTSD was a May 2001 rating decision, the 
Board must now determine whether new and material evidence 
sufficient to reopen the claim has been received subsequent 
to that decision.

The May 2001 rating decision denied service connection for 
PTSD.  Evidence received prior to the May 2001 rating 
decision consisted of the veteran's contentions, service 
medical records, and VA medical evidence which showed a 
November 1995 diagnosis of depressive disorder, and a May 
2000 Axis I diagnosis of anxiety, rule out depression and 
PTSD.  According to a June 2000 VA consultation report, it 
was noted that the veteran did not complain of PTSD symptoms; 
impression was a provisional diagnosis of PTSD.  Again, in 
January 2001, the veteran was diagnosed with anxiety, rule 
out depression and PTSD.  The RO denied the claim in May 2001 
because the evidence failed to show that the veteran met the 
diagnostic criteria for PTSD.  Thus, in this case, to be new 
and material, the evidence would need to show a current 
diagnosis of PTSD.

On review, the Board finds that the veteran has not submitted 
new and material evidence since the May 2001 rating decision 
sufficient to reopen his service connection claim for PTSD.  
The evidence received subsequent to the May 2001 rating 
decision consists of private and VA medical evidence, the 
veteran's service personnel records, his contentions, and a 
completed PTSD questionnaire.  The newly-received private 
medical evidence, the non-duplicative VA medical evidence, 
and personnel records fail to show a confirmed diagnosis of 
PTSD, therefore such evidence is not considered material.  
The veteran's continued contention that he currently has PTSD 
is not new or material, and in any event, he, as a layperson, 
is not competent to render a medical diagnosis.  See 
Grottveit; Espiritu, supra.  The veteran's stressor 
statements are considered new, however they are not material 
to his claim at this point, in that they do not show a 
confirmed diagnosis of PTSD rendered by a physician.  (The 
first element of a service connection claim that must be 
satisfied is objective evidence of a current disability). 

In sum, the newly received evidence, either by itself or when 
considered with the previous evidence of record, fails to 
relate to an unestablished fact necessary to substantiate the 
claim.  It does not raise a reasonable possibility of 
establishing the claim.  38 C.F.R. § 3.156.  Therefore, the 
evidence cannot be considered new and material for the 
purpose of reopening the service connection claim for PTSD.  
Accordingly, the claim is not reopened.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for peripheral neuropathy 
based on herbicide exposure is denied.

New and material evidence has not been submitted sufficient 
to reopen the service connection claim for PTSD.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


